 


109 HR 3718 IH: To amend the Energy Policy Act of 2005 to require the Federal Trade Commission to submit to Congress a report on gasoline prices by November 8, 2005.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3718 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Ross introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Energy Policy Act of 2005 to require the Federal Trade Commission to submit to Congress a report on gasoline prices by November 8, 2005. 
 
 
1.AmendmentSection 1809(c)(1) of the Energy Policy Act of 2005 is amended by striking On completion of the investigation under subsection (a) and inserting Not later than November 8, 2005.   
 
